
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3791
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend sections 33 and 34 of the Federal
		  Fire Prevention and Control Act of 1974, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Grants Reauthorization Act of
			 2009.
		2.Assistance to Firefighters Grant Program
			 Reauthorization
			(a)In generalSection 33 of the Federal Fire Prevention
			 and Control Act of 1974 (15 U.S.C. 2229) is amended to read
			 as follows:
				
					33.Firefighter Assistance
						(a)Assistance Program
							(1)AuthorityIn accordance with this section, the
				Director may—
								(A)make grants on a competitive basis directly
				to fire departments of a State, in consultation with the chief executive of the
				State, for the purpose of protecting the health and safety of the public and
				firefighting personnel throughout the Nation against fire and fire-related
				hazards;
								(B)make grants on a competitive basis directly
				to State fire training academies, in consultation with the chief executive of
				the State, in accordance with paragraph (11)(C);
								(C)provide assistance for fire prevention and
				firefighter safety research and development programs and fire prevention or
				fire safety programs and activities in accordance with paragraph (4);
				and
								(D)provide assistance for volunteer, non-fire
				service EMS and rescue organizations for the purpose of paragraph
				(3)(F).
								(2)Administrative assistanceThe Director shall establish specific
				criteria for the selection of recipients of assistance under this section and
				shall provide grant-writing assistance to applicants.
							(3)Use of fire department grant
				fundsThe Director may make a
				grant under paragraph (1)(A) only if the applicant for the grant agrees to use
				the grant funds for one or more of the following purposes:
								(A)To hire additional firefighting
				personnel.
								(B)To train firefighting personnel in
				firefighting, emergency medical services and other emergency response
				(including response to a terrorism incident or use of a weapon of mass
				destruction), arson prevention and detection, maritime firefighting, or the
				handling of hazardous materials or to train firefighting personnel to provide
				any of the training described in this subparagraph.
								(C)To fund the creation of rapid intervention
				teams to protect firefighting personnel at the scenes of fires and other
				emergencies.
								(D)To certify fire and building inspectors
				employed by a fire department or serving as a volunteer building inspector with
				a fire department.
								(E)To establish wellness and fitness programs
				for firefighting personnel to ensure that the firefighting personnel can carry
				out their duties, including programs dedicated to raising awareness of, and
				prevention of, job-related mental health issues.
								(F)To fund emergency medical services provided
				by fire departments and volunteer, non-fire service EMS and rescue
				organizations.
								(G)To acquire additional firefighting
				vehicles, including fire trucks.
								(H)To acquire additional firefighting
				equipment, including equipment for communications, monitoring, and response to
				a terrorism incident or use of a weapon of mass destruction.
								(I)To acquire personal protective equipment
				required for firefighting personnel by the Occupational Safety and Health
				Administration and other personal protective equipment for firefighting
				personnel, including protective equipment to respond to a terrorism incident or
				the use of a weapon of mass destruction.
								(J)To modify fire stations, fire training
				facilities, and other facilities to protect the health and safety of
				firefighting personnel.
								(K)To enforce fire codes and standards.
								(L)To fund fire prevention programs.
								(M)To educate the public about arson
				prevention and detection.
								(N)To provide incentives for the recruitment
				and retention of volunteer firefighting personnel for volunteer firefighting
				departments and other firefighting departments that utilize volunteers.
								(O)To acquire equipment designed to reduce the
				amount of water used in firefighting or training firefighting personnel.
								(4)Fire prevention and firefighter safety
				research and development programs
								(A)In generalFor each fiscal year, the Director shall
				use not less than 10 percent of the funds made available under subsection
				(e)—
									(i)to make grants to fire departments for the
				purpose described in paragraph (3)(L);
									(ii)to make grants to, or enter into contracts
				or cooperative agreements with, national, State, local, or community
				organizations that are not fire departments but—
										(I)that are recognized for their experience
				and expertise with respect to fire prevention or fire safety programs and
				activities and that partner with fire departments, for the purpose of carrying
				out such programs and activities;
										(II)engage in fire- and life safety-related
				activities as a primary purpose or function, for the purpose of carrying out
				fire prevention or fire safety programs and activities; or
										(III)that are recognized for their experience
				and expertise with respect to firefighter research and development programs,
				for the purpose of carrying out research on fire prevention or fire safety
				programs and activities or to improve firefighter health and life safety;
				and
										(iii)if the Director determines that it is
				necessary, to make grants or enter into contracts in accordance with subsection
				(c).
									(B)PriorityIn selecting organizations described in
				subparagraph (A)(ii) to receive assistance under this paragraph, the Director
				shall give priority to organizations that focus on prevention of injuries to
				high risk groups from fire, as well as research programs that demonstrate the
				potential to improve firefighter safety.
								(C)Grant limitationA grant under this paragraph shall not
				exceed $1,500,000 for a fiscal year.
								(D)LimitationNone of the funds made available under this
				paragraph may be provided to the Association of Community Organizations for
				Reform Now (ACORN) or any of its affiliates, subsidiaries, or allied
				organizations.
								(5)ApplicationThe Director may provide assistance to a
				fire department or organization (including a State fire training academy) under
				this subsection only if the fire department or organization seeking the
				assistance submits to the Director an application that meets the following
				requirements:
								(A)FormThe application shall be in such form as
				the Director may require.
								(B)InformationThe application shall include the following
				information:
									(i)Information that demonstrates the financial
				need of the applicant for the assistance for which applied.
									(ii)An analysis of the costs and benefits, with
				respect to public safety, of the use of the assistance.
									(iii)An agreement to provide information to the
				national fire incident reporting system for the period covered by the
				assistance.
									(iv)A list of other sources of Federal funding
				received by the applicant.
									(v)Any other information that the Director may
				require.
									(C)Unnecessary duplicationThe Director, in coordination with the
				Secretary of Homeland Security, shall use the list provided under subparagraph
				(B)(iv) to prevent the unnecessary duplication of grant funds.
								(6)Matching requirement
								(A)In generalSubject to subparagraphs (B) and (C) and
				paragraph (8), the Director may provide assistance under this subsection only
				if the applicant for such assistance agrees to match 10 percent of such
				assistance for any fiscal year with an equal amount of non-Federal
				funds.
								(B)Requirement for small community
				organizationsIn the case of
				an applicant whose personnel serve jurisdictions of 20,000 or fewer residents,
				the percent applied under the matching requirement of subparagraph (A) shall be
				5 percent.
								(C)Fire prevention and firefighter safety
				grants exceptionThere shall
				be no matching requirement for a grant described in paragraph (4).
								(7)Maintenance of expendituresSubject to paragraph (8), the Director may
				provide assistance under this subsection only if the applicant for the
				assistance agrees to maintain in the fiscal year for which the assistance will
				be received the applicant’s aggregate expenditures for the uses described in
				paragraph (3) or (4) at or above 80 percent of the average level of such
				expenditures in the 2 fiscal years preceding the fiscal year for which the
				assistance will be received.
							(8)Economic hardship waiver
								(A)In generalIn exceptional circumstances, the Director
				may waive or reduce the matching requirement under paragraph (6) and the
				maintenance of expenditures requirement under paragraph (7) for applicants
				facing demonstrated economic hardship.
								(B)Criteria developmentThe criteria under which the Director may
				waive or reduce such requirements shall be developed in consultation with
				individuals who are—
									(i)recognized for expertise in firefighting,
				emergency medical services provided by fire services, or the economic affairs
				of State and local governments; and
									(ii)members of national fire service
				organizations or national organizations representing the interests of State and
				local governments.
									(C)Public availabilityThe Director shall make the criteria
				developed under subparagraph (B) publicly available.
								(9)Variety of fire department grant
				recipients
								(A)In generalOf the amounts made available under
				subsection (e), the Director shall ensure that grants under paragraph (1)(A)
				for a fiscal year are allocated, to the extent that there are eligible
				applicants to carry out the activities under paragraph (3), as follows:
									(i)25 percent shall be made available to
				career fire departments.
									(ii)25 percent shall be made available to
				volunteer fire departments.
									(iii)25 percent shall be made available to
				combination fire departments.
									(B)Evaluation Criteria
									(i)In generalIn awarding grants under paragraph (1)(A),
				the Director shall, within each category of applicants under subparagraph (A),
				consider a broad range of factors important to the applicant’s ability to
				respond to fires and related hazards, such as population served, geographic
				response area, hazard vulnerability, call volume, financial situation including
				unemployment rate of the area being served, and need for training or
				equipment.
									(ii)High population and incident
				responseIn considering such
				factors under clause (i), applicants serving areas with high population and
				with a high number of incidents requiring a response shall receive a higher
				level of consideration.
									(iii)Prohibited basis for denialIn considering such factors under clause
				(i), the Director may not deny a grant to an applicant solely based on such
				applicant failing to demonstrate that the grant will be used to prepare for or
				respond to a terrorism incident or use of a weapon of mass destruction.
									(C)RemainderOf the amounts made available under
				subsection (e) that are not allocated for use and awarded under subparagraph
				(A) or designated for use under any other provision of this section, the
				Director shall provide for an open competition for grants among career fire
				departments, volunteer fire departments, and combination fire departments to
				carry out the activities under paragraph (3).
								(10)Report to the directorThe Director may provide assistance under
				this subsection only if the applicant for the assistance agrees to submit to
				the Director a report, including a description of how the assistance was used,
				with respect to each fiscal year for which the assistance was received.
							(11)Grant Limitations
								(A)Recipient limitationsA grant recipient under paragraph
				(1)(A)—
									(i)that serves a jurisdiction with 100,000
				people or less may not receive grants in excess of $1,000,000 for any fiscal
				year;
									(ii)that serves a jurisdiction with more than
				100,000 people but less than 500,000 people may not receive grants in excess of
				$2,000,000 for any fiscal year;
									(iii)that serves a jurisdiction with 500,000
				people or more but less than 1,000,000 people may not receive grants in excess
				of $3,000,000 for any fiscal year;
									(iv)that serves a jurisdiction with 1,000,000
				people or more but less than 2,500,000 people may not receive grants in excess
				of $6,000,000 for any fiscal year; and
									(v)that serves a jurisdiction with 2,500,000
				people or more may not receive grants in excess of $9,000,000 for any fiscal
				year.
									The Director may award grants in
				excess of the limitations provided in clauses (i), (ii), (iii), and (iv) if the
				Director determines that extraordinary need for assistance by a jurisdiction
				warrants a waiver.(B)Limitation on expenditures for firefighting
				vehiclesNot more than 25
				percent of the funds appropriated to provide grants under this section for a
				fiscal year may be used to assist grant recipients to purchase vehicles, as
				authorized by paragraph (3)(G).
								(C)State Fire Training Academies
									(i)In generalIn accordance with clause (ii), the
				Director shall award not more than 3 percent of the amounts made available
				under subsection (e) for a fiscal year for grants under this subsection for
				State fire training academies.
									(ii)LimitationThe Director shall—
										(I)award not more than 1 grant under this
				subparagraph per State in a fiscal year;
										(II)limit the amount of a grant to a State fire
				training academy to less than or equal to $1,000,000 in each fiscal year;
				and
										(III)ensure that any grant awarded to a State
				fire training academy shall be used for the purposes described in paragraphs
				3(G), 3(H), or 3(I).
										(D)Requirements for grants for emergency
				medical servicesThe Director
				shall award not more than 2 percent of the amounts made available under
				subsection (e) for a fiscal year to volunteer, non-fire service EMS and rescue
				organizations for the purposes described in paragraph (3)(F).
								(E)Application of selection criteria to grant
				applications from volunteer, non-fire service EMS and rescue
				organizationsIn reviewing
				applications submitted by volunteer, non-fire service EMS and rescue
				organizations, the Director shall consider the extent to which other sources of
				Federal funding are available to provide the assistance requested in such grant
				applications.
								(F)Consensus standards
									(i)In generalAny grant amounts used to obtain training
				under this section shall be limited to training that complies with applicable
				national voluntary consensus standards (if applicable national voluntary
				consensus standards have been established), unless a waiver has been granted
				under clause (ii).
									(ii)Waiver
										(I)Explanation for non-standard
				trainingIf an applicant for
				a grant seeks to use the assistance provided under the grant to obtain training
				that does not meet or exceed applicable voluntary consensus standards, the
				applicant shall include in the application an explanation of why such training
				will serve the needs of the applicant better than training that does meet or
				exceed such standards.
										(II)ProceduresIn making a determination whether or not to
				waive the requirement under clause (i) with respect to a specific standard, the
				Director shall, to the greatest extent practicable—
											(aa)consult with other members of the fire
				services regarding the impact on fire departments of the requirement to meet or
				exceed the specific standard;
											(bb)take into consideration the explanation
				provided by the applicant under subclause (I); and
											(cc)seek to minimize the impact of the
				requirement to meet or exceed the specific standard on the applicant,
				particularly if meeting the standard would impose additional costs.
											(III)Additional requestsApplicants that apply for a grant under the
				terms of subclause (I) may include a second grant request in the application to
				be considered by the Director in the event that the Director does not approve
				the primary grant request on the grounds of the training not meeting applicable
				voluntary consensus standards.
										(12)Eligible grantee on behalf of Alaska native
				villagesThe Alaska Village
				Initiatives, a non-profit organization incorporated in the State of Alaska,
				shall be considered an eligible grantee for purposes of receiving assistance
				under this section on behalf of Alaska Native villages.
							(13)Annual
				meetingThe Director shall
				convene an annual meeting of individuals who are members of national fire
				service organizations and are recognized for expertise in firefighting or
				emergency medical services provided by fire services, and who are not employees
				of the Federal Government, for the purpose of recommending criteria for
				awarding grants under this section for the next fiscal year and any necessary
				administrative changes to the grant program.
							(14)Guidelines
								(A)In generalEach year, prior to accepting any
				application for a grant under each program under this section, the Director
				shall publish in the Federal Register—
									(i)guidelines that describe the process for
				applying for grants and the criteria for awarding grants;
									(ii)an explanation of any differences between
				the guidelines and the recommendations made pursuant to paragraph (13);
				and
									(iii)the criteria developed under paragraph (8)
				which the Director will use to evaluate applicants for waivers from program
				requirements.
									(B)Specific requirementThe criteria for awarding grants under
				paragraph (1)(A) shall include the extent to which the grant would enhance the
				daily operations of the applicant and the impact of such a grant on the
				protection of lives and property.
								(15)Peer reviewThe Director, after consultation with
				national fire service organizations, shall appoint fire service personnel to
				conduct peer review of applications received under paragraph (5). In making
				grants under this section, the Director shall consider the results of such peer
				review evaluations.
							(16)Applicability of federal advisory committee
				actThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to activities under paragraphs
				(13) and (15).
							(17)Accounting determinationNotwithstanding any other provision of law,
				rule, regulation, or guidance, for purposes of receiving assistance under this
				section, equipment costs shall include all costs attributable to any design,
				purchase of components, assembly, manufacture, and transportation of equipment
				not otherwise commercially available.
							(b)AuditsA recipient of a grant under this section
				shall be subject to audits to ensure that the grant proceeds are expended for
				the intended purposes and that the grant recipient complies with the
				requirements of paragraphs (6) and (7) of subsection (a) unless the Director
				has granted a waiver under subsection (a)(8).
						(c)Fire safety research centers
							(1)In generalThe Director may make a grant under
				subsection (a)(4)(A)(iii) to an institution of higher education, a national
				fire service organization, or a national fire safety organization to establish
				and operate a fire safety research center.
							(2)ObjectivesA grant received under this subsection
				shall be used by such an institution or organization to advance significantly
				the Nation’s ability to reduce the number of fire-related deaths and injuries
				among firefighters and the general public through research, development, and
				technology transfer activities.
							(3)LimitationThe Director may establish no more than 3
				fire safety research centers. An institution of higher education, a national
				fire service organization, or a national fire safety organization may not
				directly receive a grant under this section for a fiscal year for more than 1
				fire safety research center.
							(4)ApplicationIn order to be eligible to receive a fire
				safety research center grant, an institution of higher education, a national
				fire service organization, or a national fire safety organization shall submit
				to the Director an application that is in such form and contains such
				information and assurances as the Director may require.
							(5)General Selection CriteriaThe Director shall select each recipient of
				a grant under this subsection through a competitive process on the basis of the
				following:
								(A)The demonstrated research and extension
				resources available to the recipient to carry out the research, development,
				and technology transfer activities.
								(B)The capability of the recipient to provide
				leadership in making national contributions to fire safety.
								(C)The recipient’s ability to disseminate the
				results of fire safety research.
								(D)The strategic plan the recipient proposes
				to carry out under the grant.
								(6)ConsiderationThe Director shall give special
				consideration under paragraph (5) to an applicant for a grant that consists of
				a partnership between a national fire service organization or a national fire
				safety organization and at least 1 of the following:
								(A)An institution of higher education.
								(B)A minority-serving institution (defined as
				an eligible institution under section 371(a) of the Higher Education Act of
				1965 (20 U.S.C.
				1067q(a))).
								(7)Research
				needsWithin 90 days after
				the date of enactment of the Fire Grants
				Reauthorization Act of 2009, the Director shall convene a
				workshop of the fire safety research community, fire service organizations, and
				other appropriate stakeholders to identify and prioritize fire safety research
				needs. The results of the workshop shall be made public, and the Director shall
				consider such results in making awards under this section.
							(d)DefinitionsIn this section, the following definitions
				apply:
							(1)Career fire departmentThe term career fire
				department means a firefighting department that has an all professional
				force of firefighting personnel.
							(2)Combination fire departmentThe term combination fire
				department means a firefighting department that has a combined force of
				professional and volunteer firefighting personnel.
							(3)DirectorThe term Director means the
				Director, acting through the Administrator.
							(4)Firefighting personnelThe term firefighting
				personnel means individuals, including volunteers, who are firefighters,
				officers of fire departments, or emergency medical service personnel of fire
				departments.
							(5)Institution of higher
				educationThe term
				institution of higher education has the meaning given such term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
							(6)Volunteer, non-fire service EMS and rescue
				organization
								(A)In generalThe term volunteer, non-fire service
				EMS and rescue organization means a public or private nonprofit
				emergency medical services organization that—
									(i)is not affiliated with a hospital;
									(ii)does not serve a geographic area in which
				the Director finds that emergency medical services are adequately provided by a
				fire department; and
									(iii)is staffed primarily by volunteers.
									(B)InclusionSuch term includes a river rescue
				organization if such organization otherwise meets the definition in
				subparagraph (A).
								(7)Volunteer fire departmentThe term volunteer fire
				department means a firefighting department that has an all volunteer
				force of firefighting personnel.
							(8)River rescue organizationThe term river rescue
				organization means an organization that provides emergency search and
				rescue services to a person affected by a flood, a water-related accident, or
				another disaster for which services, including water rescue and patrol, dive
				rescue and recovery, emergency first response, flood recovery, or fire and
				rescue services on the water, are required.
							(e)Authorization of Appropriations
							(1)In generalThere are authorized to be appropriated for
				the purposes of this section $1,000,000,000 for each of the fiscal years 2010
				through 2014.
							(2)Administrative expenses
								(A)In generalOf the funds appropriated pursuant to
				paragraph (1) for a fiscal year, the Director may use not more than 3 percent
				of the funds to cover salaries and expenses and other administrative costs
				incurred by the Director to make grants and provide assistance under this
				section.
								(B)FormulaThe Director shall subtract the amount to
				be used for subparagraph (A) from the amount appropriated pursuant to paragraph
				(1) before making any allocations or apportioning any funds under subsections
				(a) or
				(c).
								.
			(b)Sense of CongressIt is the sense of Congress that—
				(1)from fiscal years 2003 through 2008—
					(A)the funding appropriated for activities
			 under section 33 of the Federal Fire Prevention and Control Act of 1974
			 declined by approximately 30 percent; and
					(B)the number of fire departments receiving
			 awards declined by nearly 40 percent, while the number of applicants increased,
			 resulting in a reduction in applicant success rates from over 43 percent to
			 just 25 percent;
					(2)the House-passed conference report for the
			 Department of Homeland Security Appropriations Act, 2010 appropriates $390
			 million for activities under such section 33, a decrease of over 30 percent
			 below that provided in fiscal year 2009;
				(3)declining funding reduces the Director’s
			 ability to successfully carry out the primary purpose of such section, which is
			 to protect the health and safety of the public and firefighting personnel
			 throughout the Nation against fire and fire-related hazards; and
				(4)halting and reversing the decline in
			 appropriations to ensure a high level of funding for the activities under such
			 section 33 should be a top priority.
				3.Expansion of pre-September 11, 2001, fire
			 grant program reauthorizationSection 34 of the Federal Fire Prevention
			 and Control Act of 1974 (15 U.S.C. 2229a) is amended to
			 read as follows:
			
				34.Expansion of pre-September 11, 2001, fire
				grant program
					(a)Expanded Authority To Make Grants
						(1)Hiring grants
							(A)In generalThe Director shall make grants directly to
				career, volunteer, and combination fire departments, in consultation with the
				chief executive of the State in which the applicant is located, for the purpose
				of increasing the number of firefighters to help communities meet industry
				minimum standards and attain 24-hour staffing to provide adequate protection
				from fire and fire-related hazards and to fulfill traditional missions of fire
				departments that antedate the creation of the Department of Homeland
				Security.
							(B)Requirements
								(i)Duration and useGrants made under this paragraph shall be
				for 3 years and shall be used for programs to hire new, additional
				firefighters.
								(ii)RetentionGrant recipients are required to commit to
				retaining for at least the entire 3 years of the grant period those
				firefighters hired under this paragraph.
								(iii)MaximumThe portion of the cost of hiring
				firefighters provided by a grant under this paragraph may not exceed 80 percent
				of such cost for each fiscal year.
								(C)PreferenceIn awarding grants under this subsection,
				the Director may give preferential consideration to applications that involve a
				non-Federal contribution exceeding the minimums under subparagraph
				(B)(iii).
							(D)Technical assistanceThe Director may provide technical
				assistance to States, units of local government, Indian tribal governments, and
				other public entities in furtherance of the purposes of this section.
							(E)Volunteer activities allowedNotwithstanding any other provision of law,
				any firefighter hired with funds provided under this subsection shall not be
				discriminated against for, or be prohibited from, engaging in volunteer
				activities in another jurisdiction during off-duty hours.
							(F)Competitive basisThe Director shall award all grants under
				this section on a competitive basis through a neutral peer review
				process.
							(G)Set aside
								(i)In generalAt the beginning of the fiscal year, the
				Director shall set aside 10 percent of the funds made available for carrying
				out this paragraph for departments with majority volunteer or all volunteer
				personnel.
								(ii)TransferAfter awards have been made, if less than
				10 percent of the funds made available for carrying out this paragraph are not
				awarded to departments with majority volunteer or all volunteer personnel, the
				Director shall transfer from funds made available for carrying out this
				paragraph to funds made available for carrying out paragraph (2) an amount
				equal to the difference between the amount that is provided to such fire
				departments and 10 percent.
								(2)Recruitment and retention grants
							(A)In generalIn addition to any amounts transferred
				under paragraph (1)(G)(ii), the Director shall direct at least 10 percent of
				the total amount of funds made available under this section annually to a
				competitive grant program for the recruitment and retention of volunteer
				firefighters who are involved with or trained in the operations of firefighting
				and emergency response.
							(B)EligibilityEligible entities shall include volunteer
				or combination fire departments and organizations on a local, statewide, or
				national basis that represent the interests of volunteer firefighters.
							(b)Applications
						(1)In generalNo grant may be made under this section
				unless an application has been submitted to, and approved by, the
				Director.
						(2)ContentsAn application for a grant under this
				section shall be submitted in such form and contain such information and
				assurances as the Director may prescribe.
						(3)RequirementsAt a minimum, each application for a grant
				under this section shall—
							(A)explain the applicant’s inability to
				address the need without Federal assistance;
							(B)in the case of a grant under subsection
				(a)(1), explain how the applicant plans to meet the requirements of
				subparagraphs (B)(ii) and (E) of such subsection;
							(C)specify long-term plans for retaining
				firefighters following the conclusion of Federal support provided under this
				section; and
							(D)provide assurances that the applicant will,
				to the extent practicable, seek, recruit, and hire members of racial and ethnic
				minority groups and women in order to increase their ranks within
				firefighting.
							(c)Limitation on Use of Funds
						(1)Supplement, not supplantFunds made available under this section to
				fire departments for salaries and benefits to hire new, additional firefighters
				shall not be used to supplant State or local funds, or, in the case of Indian
				tribal governments, funds supplied by the Bureau of Indian Affairs, but shall
				be used to increase the amount of funds that would, in the absence of Federal
				funds received under this section, be made available from State or local
				sources, or in the case of Indian tribal governments, from funds supplied by
				the Bureau of Indian Affairs.
						(2)Replacement funding
				prohibitedNo grant shall be
				awarded pursuant to this section to a municipality or other recipient whose
				annual budget at the time of the application for fire-related programs and
				emergency response has been reduced below 80 percent of the average funding
				level in the 3 years prior to the date of application.
						(3)Indian cost-shareFunds appropriated by the Congress for the
				activities of any agency of an Indian tribal government or the Bureau of Indian
				Affairs performing firefighting functions on any Indian lands may be used to
				provide the non-Federal share of the cost of programs or projects funded under
				this section.
						(d)WaiverIn exceptional circumstances, the Director
				may waive the requirements of subsections (a)(1)(B)(ii), (a)(1)(B)(iii),
				(c)(1), and (c)(2) if the Director determines that the jurisdiction is facing
				demonstrated economic hardship in accordance with section 33(a)(8).
					(e)Performance EvaluationThe Director may require a grant recipient
				to submit any information the Director considers reasonably necessary to
				evaluate the program.
					(f)Sunset; Reports
						(1)SunsetThe authority under this section to make
				grants shall lapse at the end of the 10-year period that begins on the date of
				enactment of the Fire Grants Reauthorization
				Act of 2009.
						(2)ReportNot later than 6 years after such date of
				enactment, the Director shall submit to Congress a report concerning the
				experience with, and effectiveness of, such grants in meeting the objectives of
				this section. The report may include any recommendations the Director may have
				for amendments to this section and related provisions of law.
						(g)Revocation or Suspension of
				FundingIf the Director
				determines that a grant recipient under this section is not in substantial
				compliance with the terms and requirements of an approved grant application
				submitted under this section, the Director may revoke or suspend funding of
				that grant, in whole or in part.
					(h)Access to Documents
						(1)In generalThe Director shall have access for the
				purpose of audit and examination to any pertinent books, documents, papers, or
				records of a grant recipient under this section and to the pertinent books,
				documents, papers, or records of State and local governments, persons,
				businesses, and other entities that are involved in programs, projects, or
				activities for which assistance is provided under this section.
						(2)ApplicationParagraph (1) shall apply with respect to
				audits and examinations conducted by the Comptroller General of the United
				States or by an authorized representative of the Comptroller General.
						(i)DefinitionsIn this section, the term—
						(1)Director means the Director,
				acting through the Administrator;
						(2)firefighter has the meaning
				given the term employee in fire protection activities under
				section 3(y) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(y));
				and
						(3)Indian tribe means a tribe,
				band, pueblo, nation, or other organized group or community of Indians,
				including an Alaska Native village (as defined in or established under the
				Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is
				recognized as eligible for the special programs and services provided by the
				United States to Indians because of their status as Indians.
						(j)Authorization of
				AppropriationsThere are
				authorized to be appropriated for the purposes of carrying out this section
				$1,194,000,000 for each of the fiscal years 2010 through
				2014.
					.
		4.Study and report
			(a)Study and report on assistance to
			 firefighters grant program
				(1)StudyThe Administrator of the United States Fire
			 Administration, in conjunction with the National Fire Protection Association,
			 shall conduct a study to—
					(A)define the current roles and activities
			 associated with the fire services on a national, State, regional, and local
			 level;
					(B)identify the equipment, staffing, and
			 training required to fulfill the roles and activities defined under
			 subparagraph (A);
					(C)conduct an assessment to identify gaps
			 between what fire departments currently possess and what they require to meet
			 the equipment, staffing, and training needs identified under subparagraph (B)
			 on a national and State-by-State basis; and
					(D)measure the impact of the grant program
			 under section 33 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C.
			 2229) in—
						(i)meeting the needs of the fire services
			 identified in the report submitted to Congress under section 3603(a) of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005;
			 and
						(ii)filling the gaps identified under
			 subparagraph (C).
						(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall submit to Congress a report on
			 the findings of the study described in paragraph (1).
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the United States Fire
			 Administration a total of $300,000 for fiscal years 2010 and 2011 to carry out
			 subsection (a).
			5.National voluntary consensus
			 standards
			(a)Survey by the Department of Homeland
			 Security
				(1)In generalNot later than 120 days after the date of
			 enactment of this Act, the Secretary of Homeland Security, in consultation with
			 the Task Force established under subsection (b), shall begin to conduct a
			 survey of each career fire department, volunteer fire department, and
			 combination fire department located in the United States in order to ascertain
			 whether each fire department is in compliance with the national voluntary
			 consensus standards for staffing, training, safe operations, personal
			 protective equipment, and fitness.
				(2)ContentsIn carrying out the survey, the Secretary
			 shall ascertain, for each fire department in the United States, the rates of
			 compliance with each such standard of—
					(A)career fire departments, volunteer fire
			 departments, and combination fire departments;
					(B)fire departments located in communities of
			 varying sizes; and
					(C)fire departments in each of the
			 States.
					(3)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a summary of the
			 findings of the survey required under paragraph (1), including the rates of
			 compliance under the categories specified under subparagraphs (A), (B), and (C)
			 of paragraph (2).
				(b)Establishment of task force to enhance
			 firefighter safety
				(1)EstablishmentNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall establish a task force to be known
			 as the Task Force to Enhance Firefighter Safety (in this section
			 referred to as the Task Force).
				(2)Membership
					(A)In generalThe Secretary shall appoint members of the
			 Task Force from among the general public and shall include—
						(i)representatives of national organizations
			 representing firefighters and fire chiefs;
						(ii)individuals representing standards-setting
			 and accrediting organizations, including representatives from the voluntary
			 consensus codes and standards development community; and
						(iii)other individuals as the Secretary
			 determines to be appropriate.
						(B)Representatives of other departments and
			 agenciesThe Secretary may
			 invite representatives of other departments and agencies of the United States
			 that have an interest in the fire service to participate in the meetings and
			 other activities of the Task Force.
					(C)Number; Terms of service; Pay and
			 allowancesThe Secretary
			 shall determine the number, terms of service, and pay and allowances of members
			 of the Task Force appointed by the Secretary, except that a term of service of
			 any such member may not exceed 2 years.
					(3)ResponsibilitiesThe Task Force shall—
					(A)consult with the Secretary to conduct the
			 survey required under subsection (a); and
					(B)develop a plan to enhance firefighter
			 safety by increasing fire department compliance with national voluntary
			 consensus standards for staffing, training, safe operations, personal
			 protective equipment, and fitness, including by—
						(i)reviewing and evaluating the report
			 required under subsection (a) to determine the extent of and barriers to
			 achieving compliance with national voluntary consensus standards among fire
			 departments; and
						(ii)considering ways in which the Federal
			 Government, States, and localities can promote or encourage fire departments to
			 comply with national voluntary consensus standards.
						(4)Report to CongressNot later than 6 months after the date on
			 which the Secretary submits the report required under subsection (a)(3), the
			 Task Force shall submit to Congress and the Secretary a report containing the
			 findings and recommendations of the Task Force together with the plan described
			 in paragraph (3)(B).
				(c)Definitions
				(1)In generalThe terms used in this section that are
			 defined in sections 4, 33, or 34 of the Federal Fire Prevention and Control Act
			 of 1974 shall have the meaning given such terms in such Act.
				(2)National voluntary consensus
			 standardsFor the purposes of
			 this section, the term national voluntary consensus standards
			 means the latest edition of the national voluntary consensus standards for
			 firefighter and fire department staffing, training, safe operations, personal
			 protective equipment, and fitness available on the date of the enactment of
			 this Act.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary to carry out this section for each of fiscal years 2010
			 through 2013.
			6.Prohibition on earmarksNone of the funds appropriated to carry out
			 the amendments made by this Act may be used for a congressional earmark as
			 defined in clause 9, of Rule XXI of the rules of the House of Representatives
			 of the 111th Congress.
		
	
		
			Passed the House of
			 Representatives November 18, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
